Citation Nr: 1631050	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to September 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1982 to January 1986.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran testified before a decision review officer (DRO) in June 2014 and before the undersigned Veterans Law Judge (VLJ) in April 2016, and transcripts of these hearings have been associated with the claims file.  


FINDINGS OF FACT

1.  In April 1996, the Veteran was notified that he had been granted additional benefits for his dependent children including his daughter, N. M.; he was also notified therein that he must immediately contact VA regarding any change in the status of his dependents.  

2.  N. M. began attending college in the fall semester of August 2009, after she turned eighteen years old in April 2008.  

3.  VA received the Veteran's request for approval of school attendance for N. M. on March 22, 2012.  

4.  N. M. was added to the Veteran's award as a dependent child based upon school attendance on August 25, 2011; therefore, the award become effective on September 1, 2011, the first day of the calendar month following the month in which the award became effective.  




CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.667 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, the facts regarding the Veteran's claim are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations regarding recoupment of severance pay.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii), 3.159(d)(3).  


II.  Earlier Effective Date - Dependency Award, School-Aged Child

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2016).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2016).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2016).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran does not assert that his claim for additional school allowance for a dependent child over the age of eighteen was timely filed within one year of N. M.'s eighteenth birthday.  Rather, he asserts that he was not properly notified of the proper forms to submit in order to maintain N. M. as a dependent child over the age of eighteen and that he was either misled or misinformed during a telephone conversation with a VA employee into thinking that as long as N. M. continued to live with him and attend school, she would be maintained as a dependent child for the purposes of VA benefits.  

A review of the record shows that in April 1996, the Veteran was notified that he had been granted additional benefits for his dependent children including his daughter, N. M.; he was also notified therein that he must immediately contact VA regarding any change in the status of his dependents.  Subsequently, in December 2007 and December 2008, the Veteran received annual notifications from VA regarding cost of living increases to his benefits which also reminded him that he was to immediately notify VA of any change in status regarding his additional benefits for his dependents.  

The Board acknowledges the Veteran's report that he spoke with a VA employee on the telephone and believed that as long as N.M. lived with him and attended school, that she would be maintained as a dependent child past the age of eighteen; however, the record does not document a report of such telephone contact.  

The record also does not document that the Veteran received noticed from VA when N. M. was removed as a dependent child upon turning eighteen.  However, VA is generally presumed to have performed its routine duties, to include sending out routine correspondence pertaining to changes in dependency status.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Moreover, VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307, 309 (1992).  Regardless, there is no documentation within the claims file that could reasonably be construed as alerting VA that they should have contacted the Veteran or request updated dependency information after N. M turned eighteen in April 2008 until the Veteran contacted VA in March 2012 to add N. M. back to his award as a dependent child based upon her school attendance.  Consequently, there is no fault on the part of the VA in not forwarding the Veteran the requisite claims form, VA Form 21-8764, until after such notice.  See 38 C.F.R. § 3.155 (2016); see also Kessel v. West, 13 Vet. App. 9 (1999).  

Additionally, N. M.'s academic transcript as submitted by the Veteran does not provide a basis for assigning an earlier effective date prior to September 1, 2011, which is the first day of the calendar month following the award of additional benefits for N. M. as a dependent child based on school attendance, which became effective on August 25, 2011.  38 C.F.R. § 3.31.  The currently assigned effective date of the award, August 25, 2011, was based upon the start date of the fall 2011 semester, which is the earliest full semester attended by N. M. within one year of the Veteran's March 2012 claim.  

Based on the above, the Board must find that an earlier effective date for payment of additional compensation for the dependent child N. M. based upon school attendance is not warranted.  N. M. was not pursuing a course of instruction at the time of her eighteenth birthday in April 2008, and VA did not receive a claim based upon her school attendance within one year of the commencement of her course of study in August 2009.  Therefore, entitlement to benefits cannot be established prior to the date of receipt of the claim, and the claims file does not show that any request regarding N. M.'s change in status was received by VA until March 22, 2012.  Because VA recognized the term start date of August 25, 2011 as the Veteran's effective date, and began payments on September 1, 2011 (the first day of the calendar month following the award), the Veteran has actually been awarded an earlier effective date than would otherwise be warranted by the facts of this case.  

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to September 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to an effective date prior to September 1, 2011 for the payment of additional compensation for a dependent child based upon school attendance is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


